Citation Nr: 1619331	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  04-42 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for total right knee arthroplasty prior to May 2, 2005, and in excess of 30 percent from July 1, 2006.

2.  Entitlement to an initial evaluation in excess of 10 percent for total left knee arthroplasty prior to March 28, 2006, and in excess of 30 percent from May 1, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1960 to September 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which effectuated a June 2010 Board decision that granted service connection for right and left knee disabilities, effective July 29, 2002, the date of claim.  The Veteran appealed the initial ratings assigned. 

The Board remanded the matter to the RO in November 2014 for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to an increased rating for right knee arthroplasty from January 20, 2016 and a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 2, 2005, the most probative evidence of record shows the right knee disability was manifested by pain and no more than slight laxity; it did not result in limitation of flexion to 60 degrees or extension to 5 degrees.

2.  Prior to March 28, 2006, the most probative evidence of record shows the left knee disability was manifested by pain and no more than slight laxity; it did not result in limitation of flexion to 60 degrees or extension to 8 degrees.

3.  From July 1, 2006 to September 2, 2011, right knee disability, status post total knee replacement (TKR), has been manifested by complaints of pain, weakness, and stiffness; but not chronic residuals consisting of severe painful motion or weakness.

4.  From May 1, 2007 to September 2, 2011, left knee disability, status post total knee replacement (TKR), has been manifested by complaints of pain, weakness, and stiffness; but not chronic residuals consisting of severe painful motion or weakness..

5.  Since September 2, 2011, the evidence is in equipoise regarding whether the symptoms of the service-connected right and left knee disabilities, status post total knee replacement (TKR), more nearly approximate chronic residuals consisting of severe painful motion or weakness in the affected extremities.  On January 20, 2016, the Veteran reportedly underwent a revision of the right TKR. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee disability resulting in pain and limitation of motion for the period prior to May 2, 2005 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5260-5261.

2.  The criteria for a rating in excess of 10 percent for left knee disability resulting in pain and limitation of motion for the period prior to March 28, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5260-5261.

3.  Prior to May 2, 2005, the criteria for a separate rating of 10 percent, but no higher, for right knee laxity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257.

4.  Prior to March 28, 2006, the criteria for a separate rating of 10 percent, but no higher, for left knee laxity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257.

5.  From July 1, 2006 to September 2, 2011, the criteria for a rating higher than 30 percent for right knee disability, status post TKR, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Code 5055 (2015).

6.  From May 1, 2007 to September 2, 2011, the criteria for a rating higher than 30 percent for right and left knee disabilities, status post TKR, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Code 5055 (2015).

7.  With reasonable doubt resolved in favor of the Veteran, from September 2, 2011 to January 20, 2016, the criteria for the assignment of a rating of 60 percent, but no higher, for right knee disability, status post TKR, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Code 5055 (2015).

8.  With reasonable doubt resolved in favor of the Veteran, from September 2, 2011, the criteria for the assignment of a rating of 60 percent, but no higher, for left knee disability, status post TKR, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has certain duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, VA's duty to notify was satisfied through notice letters dated in January 2009 and June 2009 that informed the Veteran of the evidentiary requirements for direct service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Regarding the duty to assist, service treatment records and all identified post-service evidence has been associated with the claims file.  Additionally, a VA examination was performed in January 2005, May 2007, December 2009, and July 2015 that includes consideration of the Veteran's medical history and consideration of the claims file, and sets forth all pertinent findings such that the Board is able to make a fully informed decision.  For the reasons indicated below, these examinations, when considered together, are adequate because the VA examiner supported his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Accordingly, the duty to assist is satisfied.



II.  Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  Under DC 5260, the following ratings are assigned for limitation of flexion: 0 percent for 60 degrees; 10 percent for 45 degrees; 20 percent for 30 degrees; and 30 percent for 15 degrees. 
Under DC 5261, the following ratings are assigned for limitation of extension: 0 percent for 5 degrees; 10 percent for 10 degrees; 20 percent for 15 degrees; 30 percent for 20 degrees; 40 percent rating for 30 degrees; and 50 percent for 45 degrees.  Separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (Sept. 17, 2004). 
DC 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Id.

A 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.  A higher rating is not available under this DC.

In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

There are multiple opinions of VA's General Counsel addressing the circumstances in which separate ratings are warranted for disabilities of the knee.  A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, if there is disability due to both arthritis and instability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  In addition, a separate rating may be assigned for a limitation of flexion and a limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

In this case, lateral instability and limitation of motion of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (July 1, 1997).  Under DC 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.

A.  Prior to May 2, 2005 (preoperative residuals of right TKR) and prior to March 28, 2006 (preoperative residuals of right TKR)

The 10 percent rating the Veteran is receiving prior to May 2, 2005, and prior to March 28, 2006, is based on arthritis and the objective evidence of painful limited movement pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5261-5010.  The issue in this regard is whether prior to May 2, 2005 and prior to March 28, 2006 the Veteran is entitled to a separate or higher rating under any other potentially applicable diagnostic code.  See Schafrath, 1 Vet. App. at 593 (regardless of the precise basis of a veteran's disability rating, the Board has a duty to acknowledge and consider all regulations and diagnostic codes that are potentially applicable).

A June 1999 MRI report shows degenerative arthritic disease of the left knee was confirmed on X-ray testing.  See Tallahassee VA Medical Center treatment records.

An August 2002 VA treatment report shows left knee range of motion from 8 to 105 degrees with positive laxity. See Gainesville VA Medical Center treatment records.  Id.

An April 2005 treatment record shows loss of motion and valgus laxity.  Id.

A May 2005 treatment record documents right knee loss of motion and mild varus alignment.  Id.

A June 2003 VA examination notes the Veteran was awaiting TKR and also that arthritis of the right knee is worse than left.  Additionally, the examination report notes the Veteran's reports of bilateral knee pain and that he used a cane to ambulate.  Examination of the knees revealed mild deformity bilaterally.  Id.

Private treatment records dated from March 2004 through November 2004 shows the Veteran was treated by Dr. M.A.A., a private clinician, for bilateral knee arthritis manifested by pain, swelling, stiffness, and tenderness.  Treatment included knee injections and medication management.  

A January 2005 VA examination notes the Veteran's complaints of gradual, dual aching pain in the bilateral knees whenever he bears weight.  Functionally, he could climb 5 to 6 steps at a time and walk over 100 feet before experiencing pain in both calves.  He reported constant swelling of both knees.  Notably, he denied locking, instability or crepitation in either knee.  Physical examination revealed range of motion from 0 to 100 degrees bilaterally, with synovial thickening bilaterally, and no evidence of effusion.  He could squat to the point that both knees were at 90 degrees and walked with a wide-based gait, without a limp.  There was tenderness to palpation bilaterally and crepitation in the left knee only.  The examiner diagnosed degenerative arthritis bilaterally. 

A March 2005 treatment record notes the Veteran presented with complaints of bilateral knee pain.  Examination revealed severe arthritis, crepitus, pain on motion, and deformity of the right knee.  See Naval Hospital Jacksonville Orthopedics treatment record. 

A private treatment record dated on April 14, 2005 shows the Veteran presented with severe pain, which limited his ability to ambulate.  Functionally, he could walk approximately 50 yards before the pain progressed to severe.  He ambulated with an antalgic gait and used a cane to assist with ambulation and a wheelchair on occasion due to severe pain.  Examination revealed range of motion of 0 to 120 degrees and varus alignment with 1+ valgus laxity.  A subsequent April 28, 2005 private treatment record notes range of motion of 0 to 130 degrees.  Id. 

An October 2015 private medical report from Dr. P. indicates that prior to the March 28, 2005 total right knee replacement, and May 1, 2007 left TKR, the Veteran experienced instability or laxity and painful motion.  According to Dr. P., specifically, the Veteran was treated on April 14, 2005 for bilateral knee disabilities.  In the resulting report, the Veteran's noted symptoms include valgus and laxity.  See October 2015 private medical report, Dr. R.P.  

In view of the evidence during the relevant time period, the Veteran exhibited both laxity and loss of motion in each knee prior to his total knee replacements, in which separate ratings are therefore warranted.  There was no more than slight laxity exhibited, however.  The motion loss was primarily noncompensable in nature.  The April 2002 report of 8 degrees of limitation of motion, which is not repeated elsewhere, is still less than what is required for a minimal compensable evaluation for right knee limitation of extension.  When considering the limitation of motion and pain on movement, the Board finds that the degree of function loss warrants the 10 percent evaluation, but no greater than that.  

There is no basis for awarding higher ratings.  There has been no X-ray or MRI evidence of dislocation of semilunar cartilage such that a separate rating under DC 5258 would be applicable at any time during this period.  DC 5256 does not apply, as the medical records do not show any finding of ankylosis in the right or left knee.  DC 5262 for malunion of the tibia and fibula is not relevant, as X-rays show no evidence of this kind of impairment.  DC 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum.  There was no showing of a compensable loss of flexion and limitation of extension.

B.  From July 1, 2006 (post right TKR) and from May 1, 2007 (post left TKR)

From July 1, 2006, and May 1, 2007, the Veteran's right and left knee disabilities are rated under 38 C.F.R. § 4.71a, DC 5055.  Under DC 5055, a 100 percent rating is warranted for one year following implantation of the prosthesis, as was awarded in this case.  Following this period, the minimum rating is 30 percent.  Thereafter, a 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  

The first question the Board must answer is therefore whether the replacement surgery residuals more closely resemble an intermediate degrees of weakness, pain, or limitation of motion or are chronic with severe painful motion or weakness.  The terms severe and intermediate are not defined in the regulation.

In May 2005, the Veteran underwent a right TKR.  Post right TKR private treatment records dated from May 2005 through August 2005 shows that the Veteran presented for multiple follow-up examinations post May 2005 right TKR surgery.  He reported mild intermittent pain in the right knee, which improved daily as well as chronic right heel pain.  Interference with sitting, standing, and weight bearing were also noted.  Examination revealed a healed surgical wound and post-operative right leg cellulitis.  During the time period, right knee examination revealed swelling, tenderness to palpation, and mild effusion.  See Orange Park Orthopeadic Center private treatment records.

Upon examination on May 25, 2005, range of motion was noted as 5 to 90 degrees, with trace varus laxity and improved swelling.  The Veteran reported that knee range of motion continued to improve daily.  Id.

A June 3, 2005 private treatment record notes right knee flexion to 105/115 and extension to -4/0 degrees.  A subsequent June 7, 2005 private treatment record notes right knee flexion to 110/120 and extension to -2/0 degrees.  Thereafter, June 2005 private treatment records also document right leg swelling and upon examination on June 15, 2005, range of motion was noted as 5 to 110 degrees.  Id.

A February 2006 VA treatment record notes the Veteran reported knee pain.  Treatment includes the pain medication Darvocet, which was discontinued and replaced with Lortab.  See Gainesville VA Medical Center treatment records.

In March 2006, the Veteran underwent a left TKR.  Post total left knee replacement private treatment records dated from March 28, 2006 to April 3, 2006 shows that the Veteran presented with complains of knee pain.  Id.

Correspondence dated in December 2006 from Dr. K.C.S., of Orange Park Orthopaedic Associates, notes the Veteran had recovered well from bilateral knee replacements, requiring routine orthopedic follow-up and physical therapy.  According to Dr. S., permanent activity restrictions include prolonged walking, standing, running, jumping, kneeling, or crawling, and lifting restricted to no more than 30 pounds.

VA examinations were obtained in May 2007 and December 2009.  During the May 2007 VA examination the Veteran reported progressively worse bilateral knee pain with flare-ups.  He treated symptoms with ibuprophen and other joint medications.  He wore knee braces and used a cane intermittently, but frequently, as an assistive device to support ambulation.  Functionally, he was unable to stand for more than a few minutes and unable to walk more than a few yards before needing to rest secondary to his bilateral knee disorders.  He reported that his activities of daily living to include shopping, exercise, recreation, traveling, bathing, and dressing were severely limited due to his knee disabilities.  Additionally, he described difficulty with grooming and toileting.  Range of motion of each knee was to 0 degrees extension without pain, and flexion to 90 degrees with end of range pain bilaterally, and loss of 50 degrees flexion.  On repetitive motion testing of the knees, there was no additional limitation due to fatigue, weakness, or incoordination noted.  There was no evidence of ligamentous instability, episodes of dislocation or subluxation of either knee.  The examiner noted tenderness, painful movement, and guarding of movement bilaterally.  Additionally, flare-ups reportedly lasted from one to two days and were precipitated by prolonged standing, walking, and weight bearing activity.  As to whether the examiner could indicate the degree of range of motion lost during flare-ups, the examiner wrote: "as the veteran is not having a flare today, it would be only with speculation for me to report limitation in ROM during a flare."

The December 2009 examination report shows that the Veteran reported bilateral knee pain and weakness, which restricts his activities but reported that he is doing much better since bilateral knee replacements.  Functionally, he reported difficulty walking to the mailbox and back but explained this is mostly due to his service connected left ankle disability.  Upon examination, the Veteran's gait was noted as moderately antalgic with the use of a cane.  There was no objective evidence of instability, abnormal movement or guarding of movement.  There was mild effusion and tenderness at the medial and lateral aspects of the joint and in the popliteal region bilaterally.  Range of motion of each knee was 0 to 5 degrees extension with pain upon any attempt to extend beyond 5 degrees bilaterally, and flexion from 90 to 115 degrees with pain bilaterally.  There was no additional limitation of motion in either knee after three repetitions through the range of motion due to pain, fatigue, weakness, or incoordination.  As to whether the examiner could indicate the degree of range of motion lost during flare-ups, the examiner wrote: "as the veteran is not having a flare today, it would be only with speculation for me to report limitation during a flare."

In October 16, 2009 correspondence, Dr. R.A.P., a private physician, noted that he and Dr. S., who performed the Veteran's bilateral total knee arthroplasties in 2005 and 2006, have followed the Veteran for his bilateral knee disability, noting the Veteran's long term restrictions of prolonged standing or walking and his inability to climb ladders, kneel, or perform any running activities.

Upon review of the evidence, the Board finds that the Veteran is not entitled to a rating greater than 30 percent from July 1, 2006 (post right TKR) and from May 1, 2007 (post left TKR).  Here, the more persuasive medical evidence reflects that the Veteran's bilateral knee disability has been manifested by complaints of pain, weakness, and stiffness; but not chronic residuals consisting of severe painful motion or weakness.

The Veteran's statements with respect to his bilateral knee disabilities are considered to be competent evidence within his personal experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is also competent to opine on some medical matters.  Id. at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board finds the specific, reasoned opinions of the trained health care professionals indicating that the Veteran's right and left knee disabilities are manifested by complaints of pain, weakness, and stiffness; but not chronic residuals consisting of severe painful motion or weakness to be of greater probative weight than the more general lay assertions of the Veteran.  

In view of the objective findings during this time period, there is no basis for awarding a rating greater than 30 percent from July 1, 2006 (post right TKR) and from May 1, 2007 (post left TKR) because the evidence of record shows muscle strength is quite good on objective testing and improved function in the knee with flexion from 90 to 120 degrees, and 0 to 5 degrees extension bilaterally.  Additionally, loss of extension of the right knee to no more than -2/0 to -4/0 degrees as noted in June 2005, during the month immediately following right TKR.  See Orange Park Orthopeadic Center private treatment records.  Thereafter, bilateral knee extension was normal from 0 to 5 degrees.  See May 2007 VA examination; December 2009 VA examination.

The Board also notes the Veteran's service-connected right and left knee disabilities includes scars from his TKR surgeries.  The evidence of record, however, contains no indication that any of the scars result in any disability, including pain or tenderness.  Notably, treatment records post TKRs report well healed surgical scars.  Thus, consideration of a scar as a separate disability is not warranted.
The remaining DCs allowing for ratings for the knees are inapplicable.  DC 5256 does not apply, as the medical records do not show any finding of ankylosis in the right knee.  DC 5262 for malunion of the tibia and fibula is not relevant, as X-rays show no evidence of this kind of impairment.  DC 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum.  DCs 5258 and 5259 are applicable as the right and left knees has been replaced.  

C.  September 2, 2011 to Present

In July 2015, the Veteran was afforded a VA knee examination.  Upon examination, he reported persistent stiffness, swelling, weakness, and occasional giving way.  He denied pain, current flare-ups, subluxation, and dislocation.  According to the Veteran's report, he used a power wheel chair as needed for long distances and a standard cane for shorter distances, explaining that assistive devices were mostly due to his service-connected ankle and not his bilateral knee disability.  Functionally, he reported the inability to walk more than 20 yards.  Range of motion was noted as abnormal or outside of normal range, specifically, 0 to 100 degrees flexion and 100 to 0 degrees extension.  The Veteran was unable to perform repetitive use testing with at least three repetitions due to instability and pain on movement.  The examiner noted objective evidence of pain on motion exhibited on flexion and extension, but did not indicate the point at which pain began expressed in degrees, however opined that that physical examination of the knees was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Stability testing identified medial and lateral joint instability at 1+ (0-5 millimeters).  There was objective evidence of tenderness, and pain with weight bearing bilaterally and right knee abnormality to include crepitus.  It was estimated that the residuals of the right TKR included intermediate degrees of weakness, pain, limitation of motion, and suprapatellar edema.  The examiner estimated that the residuals of the left TKR included intermediate degrees of weakness, pain, limitation of motion, and effusion

For functional loss due to repetitive motion, the examination report indicates the examiner believed the examination was indeterminate as to the Veteran's descriptions of such functional loss.  As repetitive movements were not performed due to pain and instability, the examiner indicated an estimate of motion loss would be speculative.  Regarding functional loss due to flare-ups, noting the Veteran's reports of flare-ups, the examiner again declined to estimate motion loss due to the inability to clinically observe the Veteran during a flare-up rendering any such estimate speculative and concluded that range of motion was abnormal and outside of normal range.  

Additionally, in a November 2015 Knee Disability Benefits Questionnaire (DBQ), Dr. P. opined that the Veteran's bilateral knee disability caused "severe weakness" that required regular use of a wheelchair, walker, and scooter.  Additional impairment of the knee was manifested by muscle atrophy, joint arthritis, instability, weakened movement, pain on movement, and swelling bilaterally.  Disturbance of locomotion and intolerance with standing bilaterally was also noted.  Range of motion of each knee was flexion to 120 degrees, and extension to 0 degrees, with pain on movement but did not indicate the point at which pain began expressed in degrees.  Notably, a history of moderate lateral instability and intermittent recurrent subluxation was also noted.  Joint stability testing also identified medial and anterior instability.  Dr. P. reported treatment of the Veteran from September 2, 2011 and resolving all doubt in the Veteran's favor, the Board finds that the physician is categorizing the disability as severe since that date.  

Since bilateral TKRs, the Veteran's complaints of pain, weakness, and stiffness have not ceased and it is apparent that there is residual dysfunction in each knee.  As discussed above, the July 2015 VA examination report reflects that the residuals of bilateral TKRs included intermediate degrees of weakness, pain, and limitation of motion.  Additional impairment of the knees was manifested by muscle atrophy, joint arthritis, instability, weakened movement, pain on movement, and swelling bilaterally, however the examiner found that physical examination of the knees was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, despite his inability to perform repetitive movements.  Furthermore, the subsequent November 2015 Knee DBQ, indicates that the Veteran's bilateral knee disability caused "severe weakness" that requires regular use of multiple assistive devices.  The July 2015 VA examiner's assessment is consistent with the lay and medical evidence of record.  

Given these multiple, significant symptoms, including both pain and weakness, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's right and left TKR residuals are chronic with severe painful motion or weakness.
As the applicable statute and regulations require that the reasonable doubt created by this approximate balance of the evidence be resolved in favor of the Veteran, a 60 percent rating is warranted for the service-connected right and left knee disabilities, status post TKR beginning on September 2, 2011.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

As there is no higher schedular rating available for the right and left knee disabilities under any potentially applicable diagnostic code, further discussion of whether the Veteran is entitled to a higher schedular rating for the service-connected right and left knee disabilities beginning on September 2, 2011 is not warranted.

The Board also notes the Veteran's service-connected right and left knee disabilities includes scars from his TKR surgeries.  The evidence of record, however, contains no indication that any of the scars result in any disability, including pain or tenderness.  Notably, the July 2015 VA examiner and the follow-up private treatment records, post TKR surgery reported well healed surgical scars.  Thus, consideration of a scar as a separate disability during the rating period on appeal is not warranted.

Extraschedular

Consideration of whether an extraschedular rating is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115.   If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id. at 115-116. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id. at 116.

The discussion above reflects that the symptoms of the Veteran's right and left knee disabilities are fully contemplated by the applicable rating criteria.  As discussed above, there were multiple diagnostic codes that addressed various possible knee symptoms and the Board considered each of these diagnostic codes.  In addition, the applicable diagnostic code considered severe painful motion, weakness, and intermediate degrees of residuals weakness, pain, or limitation of motion.  These criteria are broad enough to encompass all of the symptoms experienced by the Veteran.  Although the Veteran and treatment records described an inability to lift heavy objects more than 30 pounds, kneel, squat, jump, stand or walk for more than a certain number of minutes, these were all characterizations of his inability to engage in various activities due to his pain and other symptoms contemplated by the criteria rather than independent symptoms.  The Board therefore finds that the criteria contemplate the symptoms, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as governing norms is not required.  Referral for consideration of an extraschedular rating for the Veteran's right and left knee disabilities is thus not warranted.  38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, no other increased rating claims are before the Board and there are no symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A rating in excess of 10 percent for right knee pain and limitation of motion prior to May 2, 2005, is denied.

A rating in excess of 10 percent for left knee pain and limitation of motion prior to March 28, 2006, is denied.

A separate rating of 10 percent, but no higher, for right knee laxity prior to May 2, 2005, is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  

A separate rating of 10 percent, but no higher, for left knee laxity prior to March 28, 2006, is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  

A rating in excess of 30 percent for right knee disability, status post TKR, from July 1, 2006 to September 2, 2011, is denied.

A rating in excess of 30 percent for left knee disability, status post TKR, from May 1, 2007 to September 2, 2011, is denied.  

A rating of 60 percent, but no higher, for right knee disability, status post TKR, from September 2, 2011 to January 20, 2016 is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  

A rating of 60 percent, but no higher, for left knee disability, status post TKR, from September 2, 2011, is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  


REMAND

As the Veteran reportedly underwent a revision of the TKR on January 20, 2016, an additional examination is necessary to determine the current level of disability exhibited in the right knee.  On the July 2015 VA examination, the examiner's report reflects the Veteran's occupation was a computer software developer.  According to the Veteran, he quit several years ago secondary to the inability to walk and the impact of several medications for treatment of diabetes, hypertension, thyroid disease, and a stomach condition.  The examiner found that the Veteran could engage in sedentary employment noting his inability to walk more than 20 yards with the use of a cane.  He cited clerical work as a possible occupation.  As the Veteran was seeking the highest rating possible for his right and left knee disabilities and there was evidence of unemployability due to the right and left knee disabilities, the issue of entitlement to TDIU has been raised as part and parcel of the claim for an increased rating for right and left knee disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the level of disability exhibited by his right knee disability, status-post TKR.  The claims file and a copy of this remand should be made available to the examiner.  The examiner should specify whether or not the Veteran exhibits chronic residuals, consisting of severe painful motion or weakness in the affected extremity.  All findings and diagnostic testing should be incorporated into the examination report.  

2.  Thereafter, the originating agency should adjudicate the claims of an increased rating for right knee disability and TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his Attorney a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


